DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Per the claims filed 02/21/2022:
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Page 6 of Remarks, filed 02/21/2022, with respect to the rejection of Claim 1, have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 1, namely “a memory configured to store a plurality of different initialization protocols each associated with a corresponding network address of a stored plurality of network address”, overcomes previously cited prior art by disclosing an improvement over the prior art. Previously cited art Perez discloses an initialization protocol that occurs when a particular hardware configuration connects to the network. The instant invention is an improvement over Perez because, as Applicant argues in Remarks at Page 6, Perez would need to re-initialize when there is a hardware change because the initialization corresponds to a hardware configuration. The instant invention associates initialization to a network address, namely a MAC address, and thus a hardware change would not necessitate a re-initialization of the device when it connects to a network because the MAC address would stay the same. This constitutes an improvement over the art of record.
	The closest reference to the instant invention is newly found reference Ban (US 20140244822 A1), which discloses at paragraph 20 that a boot process corresponding to a newly detected MAC address is transmitted in response to detecting the MAC address. This is analogous to the initialization protocol corresponding to a network address that is transmitted when a device is newly connected to the network in the instant invention. The instant invention distinguishes itself over the prior art by disclosing “a plurality of different initialization protocols” whereas Ban is silent on whether the boot process being transmitted is one of a plurality of different boot processes. For this reason, the instant invention is distinguished over Ban and provides a novel advantage over previously cited reference Perez.
	Thus, independent Claim 1 is in condition for allowance for the reasons described above. Independent Claims 10 and 18 discloses substantially similar scope and are allowable for the same reasons. Dependent Claims 2-9, 11-17 and 19-20 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412